Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks filed November 6, 2021, amending claims 1 and 11; added new claims 15 and 16; and keeping claims 2-10 and 12-14 in their original form as submitted June 19, 2020.
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the claims have been amended, and there is a new grounds of rejection presented in the Office Action below.
However, it should be noted that Applicant’s arguments regarding Yuge having two flow paths is valid. More specifically, Applicant notes “Yuge teaches second bypass passage 30, which Applicant respectfully notes would allow water to flow in the inner loop even when temperature responsive valve 61 is closed.” The argument is persuasive in the context of the explanation given in the Remarks; however, Examiner has addressed the item in the Office Action below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3 to 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuge (US Publication No. 20160186415) in view of Acker (US Publication No. 20170122575), Shimada (US Patent No. 7597066), Inami (US Patent No. 7628123), Thornton (US Publication No. 20160178221).
Regarding claim 1, Yuge teaches a water heating apparatus (10) that outputs hot water to a hot water supply faucet (50), the water heating apparatus (10) comprising: a heating mechanism (20) including a combustion mechanism (22) that is positioned inside the water heating apparatus (10); an positioned inside the water heating apparatus (annotated Figure 1, 10), in an immediate hot water supply operation mode in which a circulation pump arranged inside or outside of the water heating apparatus is activated while the hot water supply faucet is closed (paragraph 0042: understood that when faucet is closed, apparatus goes to circulation heating operation, Figure 1), the inner path forming an immediate hot water supply circulation path through which fluid passes through the heating mechanism, as being combined with an outer path (paragraph 0024), the outer path bypassing the hot water supply faucet on outside of the water heating apparatus (annotated figure 1, paragraphs 0025 and 0026); a first temperature detector that detects a fluid temperature upstream from the heating mechanism in the immediate hot water supply circulation path (25, paragraph 0024), a second temperature detector that detects a fluid temperature downstream from the heating mechanism in the immediate hot water supply circulation path (26, paragraph 0026); a flow rate detector that detects a circulation flow rate in the immediate hot water supply circulation path (24, paragraph 0024); and a controller that controls the heating mechanism and the circulation pump (40, 22, 33, paragraph 0030) wherein the outer path includes a thermal water stop bypass valve including a path that is closed when a temperature increases (Figure 1: 12 to 13, 61, paragraph 0021), and if the path is closed when the temperature increases (paragraph 0021) and while the hot water supply faucet is closed (paragraph 0042).
[AltContent: textbox (Yuge: Figure 1)]
    PNG
    media_image1.png
    521
    452
    media_image1.png
    Greyscale

	However, Yuge does not expressly teach fluid ceases passing through the inner path, the controller includes a heat quantity controller that sets in the immediate hot water supply operation mode, an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature in the immediate hot water supply operation mode, and a combustion controller that controls the combustion mechanism in accordance with the output heat quantity command value, the output heat quantity command value is set as being restricted within a range from a minimum heat quantity value to a maximum heat quantity value in a combustion state of the combustion mechanism, and the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode so as to alternately provide a minimum combustion state and a combustion stop state when the output heat quantity command value is set to the minimum heat quantity value and when the temperature 
Acker teaches the technique of using a temperature sensor with a controller component to stop a pump when, as a safety feature, the water temperature in the hot water temperature in the hot water line has reached a temperature maximum or threshold (paragraph 0072).
Therefore it would have been obvious to a person having ordinary skill in the art to recognize at a time before the invention was effectively filed to modify the combined teachings to include the technique of using a temperature sensor with a controller component to stop a pump in view of the teachings of Acker when, as a safety feature, the water temperature in the hot water temperature in the hot water line has reached a temperature maximum or threshold, thereby teachings the claimed limitation: fluid ceases passing through the inner path.
For clarity, Yuge teaches most of the claimed limitations but in the context of the amendment Yuge further teaches and if the path is closed when the temperature increases (paragraph 0021) and while the hot water supply faucet is closed (paragraph 0042), but notes that the pump could still operate, as Applicant has argued in the Remarks filed November 6, 2021. However, Acker teaches that stopping a pump due to a temperature sensor registering a high temperature in a water line interconnected with a recirculating pump is used as a safety feature. Because it would have been obvious to a person having ordinary skill in the art to account for safety features in recirculation water loops and because Yuge has a pump, a path, an outer path, an inner path, and temperature sensors, it would be obvious to a person having ordinary skill in the art to combine the teachings and recognize the predictable result of fluid ceases passing through the inner path (understood that if pump is off, flow would cease in the inner path).
Shimada teaches the controller includes a heat quantity controller (24 to 23) that sets in the immediate hot water supply operation mode, an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector (21) to a set temperature (column 6 lines 16 to 19) in the immediate hot water supply operation mode (column 5 line 62 to column 6 line 40), and a combustion controller that controls the combustion mechanism in accordance with the output heat quantity command value (column 5 line 62 to column 6 line 40, Figure 1) so that a temperature of hot water delivered from the hot water delivering tap reaches the set hot water temperature (column 6 lines 10 to 12) using multiple burners (column 5 lines 27 to 33).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the apparatus of Yuge to include the controller includes a heat quantity controller that sets in the immediate hot water supply operation mode, an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature in the immediate hot water supply operation mode, and a combustion controller that controls the combustion mechanism in accordance with the output heat quantity command value in view of the teachings of Shimada so that a temperature of hot water delivered from the hot water delivering tap reaches the set hot water temperature using multiple burners. 
[AltContent: textbox (Shimada: Figure 1)]
    PNG
    media_image2.png
    644
    416
    media_image2.png
    Greyscale

Inami teaches the output heat quantity command value is set as being restricted within a range from a minimum heat quantity value to a maximum heat quantity value in a combustion state of the combustion mechanism (column 9 lines 14 to 18, column 6 line 48 to column 7 line 50, understood that the table is mapped to a speed of a control valve which is mapped to the combustion amount, therefore the maximum and minimum combustion amounts are predetermined), and the combustion controller (50) controls the combustion mechanism (11) … so as to alternately provide a minimum combustion state and a combustion stop state when the output heat quantity command value is set to the minimum heat quantity value … in the minimum combustion state, the combustion mechanism operates in accordance with the minimum heat quantity value (column 7 lines 31 to column 8 line 6, as each water heater/burner is sensed to be in a low, medium, or high state, they are turned off and on) to prevent the temperature of hot water supplied to a hot water supply pipe from substantially falling (column 1 lines [AltContent: textbox (Inami: Figures 1 and 2)]39 to 43).

    PNG
    media_image3.png
    718
    538
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    799
    519
    media_image4.png
    Greyscale

Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the recirculation mode of the combined teachings to include the output heat quantity command value is set as being restricted within a range from a minimum heat quantity value to a maximum heat quantity value in a combustion state of the combustion mechanism, and the combustion controller controls the combustion mechanism … so as to alternately provide a minimum combustion state and a combustion stop state when the output heat quantity command value is set to the minimum heat quantity value… in the minimum combustion state, the combustion mechanism operates in accordance with the minimum heat quantity value in view of the teachings of Inami to prevent the temperature of hot water supplied to a hot water supply pipe from substantially falling, thereby also teaching the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode.
For clarity, Inami teaches a controller performing what is claimed but not specifically in a recirculation mode; however, the combined teachings have a recirculation mode. It would be obvious to a person having ordinary skill in the art to add the features of Inami to the recirculation mode to yield the predictable result of preventing the temperature of hot water supplied to a hot water supply pipe from substantially falling
Thornton teaches applying a deadband about a temperature setpoint to reduce the on/off cycling of the heating element (paragraph 0004).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of applying a deadband about a temperature setpoint in view of the teachings of Thornton to reduce the on/off cycling of the heating element, thereby yielding the predictable result of the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode so as to alternately provide a minimum combustion state and a combustion stop state when the output heat quantity command value is set to the minimum heat quantity value and when the temperature detection value detected by the second temperature detector increases to a control upper limit temperature set to be higher than the set temperature. 
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein at least in the immediate hot water supply operation mode, when the temperature detection value detected by the second temperature detector exceeds the control upper limit temperature, the combustion controller controls the combustion mechanism to be in the combustion stop state, and when the temperature detection value detected by the second temperature detector lowers to a control lower limit temperature set to be lower than the set temperature in the combustion stop state of the combustion mechanism, the combustion controller controls the combustion mechanism to be in the combustion state in accordance with the output heat quantity command value.
Thornton further teaches applying a deadband about a temperature setpoint to reduce the on/off cycling of the heating element (paragraph 0004).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of applying a deadband about a temperature setpoint in view of the further teachings of Thornton to reduce the on/off cycling of the heating element, thereby yielding the predictable result of wherein at least in the immediate hot water supply operation mode, when the temperature detection value detected by the second temperature detector exceeds the control upper limit temperature, the combustion controller controls the combustion mechanism to be in the combustion stop state, and when the temperature detection value detected by the second temperature detector lowers to a control lower limit temperature set to be lower than the set temperature in the combustion stop state of the combustion mechanism, the combustion controller controls the combustion mechanism to be in the combustion state in accordance with the output heat quantity command value.
Regarding claim 3, the combined teachings teach the invention as described above and further teach wherein in the immediate hot water supply operation mode (Yuge: paragraph 0037, pump on period), when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature (Yuge: paragraph 0037, prescribed heat retention temperature), the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which (Yuge: paragraph 0037, 40) … the combustion mechanism are deactivated (Yuge: paragraph 0037, pump off period, paragraphs 0031 and 0032). 
However the combined teachings do not expressly teach the circulation pump and the combustion mechanism are deactivated.
Acker further teaches wherein in the immediate hot water supply operation mode (paragraph 0046), when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature, the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which the circulation pump … are deactivated (paragraph 0060 and 0061) to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location (paragraph 0008).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein in the immediate hot water supply operation mode, when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature, the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which the circulation pump … are deactivated in view of the further teachings of Acker to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location, thereby teaching the invention as claimed.
For clarity, the combined teachings teach the structure of the invention as well as a method of recirculating but do not expressly teach that when a measured temperature increases above a predetermined value or a measured flow rate decreases below a predetermined value, the controller enters a standby mode where the pump and combustion mechanism are turned off. However, the combined teachings do teach that the pump operates a pump-on mode and a pump-off mode in a recirculating apparatus. Yuge further teaches that if a temperature increases beyond a predetermined value, the burner will shut off. Acker teaches that a pump may be controlled to shut off when a temperature increases beyond a predetermined value to control a pump in a recirculation mode and to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location, thereby teaching the invention as claimed. Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to combine the teachings to yield the predictable result of shutting off the pump and burner (standby mode) when a temperature increases beyond a predetermined value or when a flow rate decreases below a predetermined value.
Regarding claim 4, as applied to claim 3, the combined teachings teach the invention as described above and wherein in the stand-by mode (Yuge: paragraph 0037, pump off period) … and when the circulation flow rate increases to a predetermined second flow rate value while the circulation pump is active, the controller quits the stand-by mode and resumes the immediate hot water supply operation mode (Yuge: paragraph 0037) but are silent on when the detection temperature detected by the first or second temperature detector lowers to a predetermined second criterion temperature, the controller activates the circulation pump.
For clarity, the combustion mechanism and circulation pump are inactive in the standby mode [page 21, lines 3 to 9] but the pump is on in the immediate hot water supply operation mode. Yuge teaches a pump off and a pump on mode, but in either case the burner does not turn on until the flow rate reaches a predetermined value. Therefore, Yuge teaches and when the circulation flow rate increases to a predetermined second flow rate value while the circulation pump is active, the controller quits the stand-by mode and resumes the immediate hot water supply operation mode.
Acker further teaches when the detection temperature detected by the first or second temperature detector lowers to a predetermined second criterion temperature, the controller activates the circulation pump (paragraph 0073) in order that the water pipes can more likely avoid freeze damage (paragraph 0073).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the stand-by mode of the combined teachings to when the detection temperature detected by the first or second temperature detector lowers to a predetermined second criterion temperature, the controller activates the circulation pump in view of the further teachings of Acker in order that the water pipes can more likely avoid freeze damage.
Regarding claim 5, as applied to claim 4, the combined teachings teach the invention as described above but are silent on wherein the controller does not activate the circulation pump until a duration of the stand-by mode reaches a predetermined first time period.
Acker further teaches wherein the controller does not activate the circulation pump until a duration of the stand-by mode reaches a predetermined first time period (paragraph 0021) to circulate hot water through the system during periods of low use (paragraph 0021).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include on wherein the controller does not activate the circulation pump until a duration of the stand-by mode reaches a predetermined first time period in view of the further teachings of Acker to circulate hot water through the system during periods of low use.
Regarding claim 6, as applied to claim 2, the combined teachings teach the invention as described above and further teach wherein in the immediate hot water supply operation mode (Yuge: paragraph 0037, pump on period), when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature (Yuge: paragraph 0037, prescribed heat retention temperature), the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which (Yuge: paragraph 0037, 40) … the combustion mechanism are deactivated (Yuge: paragraph 0037, pump off period, paragraphs 0031 and 0032). 
However the combined teachings do not expressly teach the circulation pump and the combustion mechanism are deactivated.
Acker further teaches wherein in the immediate hot water supply operation mode (paragraph 0046), when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature, the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which the circulation pump … are deactivated (paragraph 0060 and 0061) to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location (paragraph 0008).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein in the immediate hot water supply operation mode, when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature, the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which the circulation pump … are deactivated in view of the further teachings of Acker to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location, thereby teaching the invention as claimed.
For clarity, the combined teachings teach the structure of the invention as well as a method of recirculating but do not expressly teach that when a measured temperature increases above a predetermined value or a measured flow rate decreases below a predetermined value, the controller enters a standby mode where the pump and combustion mechanism are turned off. However, the combined teachings do teach that the pump operates a pump-on mode and a pump-off mode in a recirculating apparatus. Yuge further teaches that if a temperature increases beyond a predetermined value, the burner will shut off. Acker teaches that a pump may be controlled to shut off when a temperature increases beyond a predetermined value to control a pump in a recirculation mode and to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location, thereby teaching the invention as claimed. Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to combine the teachings to yield the predictable result of shutting off the pump and burner (standby mode) when a temperature increases beyond a predetermined value or when a flow rate decreases below a predetermined value.
Regarding claim 7, as applied to claim 6, the combined teachings teach the invention as described above and wherein in the stand-by mode (Yuge: paragraph 0037, pump off period) … and when the circulation flow rate increases to a predetermined second flow rate value while the circulation pump is active, the controller quits the stand-by mode and resumes the immediate hot water supply operation mode (Yuge: paragraph 0037) but are silent on when the detection temperature detected by the first or second temperature detector lowers to a predetermined second criterion temperature, the controller activates the circulation pump.
For clarity, the combustion mechanism and circulation pump are inactive in the standby mode [page 21, lines 3 to 9] but the pump is on in the immediate hot water supply operation mode. Yuge teaches a pump off and a pump on mode, but in either case the burner does not turn on until the flow rate reaches a predetermined value. Therefore, Yuge teaches and when the circulation flow rate increases to a predetermined second flow rate value while the circulation pump is active, the controller quits the stand-by mode and resumes the immediate hot water supply operation mode.
Acker further teaches when the detection temperature detected by the first or second temperature detector lowers to a predetermined second criterion temperature, the controller activates the circulation pump (paragraph 0073) in order that the water pipes can more likely avoid freeze damage (paragraph 0073).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the stand-by mode of the combined teachings to when the detection temperature detected by the first or second temperature detector lowers to a predetermined second criterion temperature, the controller activates the circulation pump in view of the further teachings of Acker in order that the water pipes can more likely avoid freeze damage.
Regarding claim 8, as applied to claim 7, the combined teachings teach the invention as described above but are silent on wherein the controller does not activate the circulation pump until a duration of the stand-by mode reaches a predetermined first time period.
Acker further teaches wherein the controller does not activate the circulation pump until a duration of the stand-by mode reaches a predetermined first time period (paragraph 0021) to circulate hot water through the system during periods of low use (paragraph 0021).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include on wherein the controller does not activate the circulation pump until a duration of the stand-by mode reaches a predetermined first time period in view of the further teachings of Acker to circulate hot water through the system during periods of low use.
Regarding claim 15, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the output heat quantity command value is proportional to the circulation flow rate, and when the circulation flow rate is below a value at which the output heat quantity command value is the minimum heat quantity value, the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode so as to alternately provide the minimum combustion state and the combustion stop state when the output heat quantity command value is set to the minimum heat quantity value and when the temperature detection value detected by the second temperature detector increases to the control upper limit temperature set to be higher than the set temperature.
Yuge further teaches wherein the output heat quantity command value is proportional to the circulation flow rate (paragraph 0031: the controller 40 performs hot-water supply operation by regulating the combustion amount of the burner 22 so that the hot water at a hot-water preset temperature (set with the remote control 41) is supplied from the hot-water outlet passage 12 to the mixing faucet 50 based on the flow rate detected by the flow rate sensor 24, the temperature detected by the supplied water temperature sensor 25, and the temperature detected by the hot-water outlet temperature sensor 26).
Shimada further teaches an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature (column 5 line 62 to column 6 line 40: based off the temperature sensors, the controller ignites burner and calculates a target combustion amount to meet set temperature) so that a temperature of hot water delivered from the hot water delivering tap reaches the set hot water temperature (column 6 lines 10 to 12) using multiple burners (column 5 lines 27 to 33).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature in view of the further teachings of Shimada so that a temperature of hot water delivered from the hot water delivering tap reaches the set hot water temperature (column 6 lines 10 to 12).
Inami further teaches and when the circulation flow rate is below a value at which the output heat quantity command value is the minimum heat quantity value (column 7 lines 5 to 14), the combustion controller (50) controls the combustion mechanism (11) in the immediate hot water supply operation mode so as to alternately provide the minimum combustion state and the combustion stop state when the output heat quantity command value is set to the minimum heat quantity value (column 7 lines 31 to column 8 line 6, understood that as each water heater/burner is sensed to be in a low, medium, or high state, they are turned off and on) to prevent the temperature of hot water supplied to a hot water supply pipe from substantially falling (column 1 lines 39 to 43).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and when the circulation flow rate is below a value at which the output heat quantity command value is the minimum heat quantity value, the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode so as to alternately provide the minimum combustion state and the combustion stop state when the output heat quantity command value is set to the minimum heat quantity value in view of the further teachings of Inami to prevent the temperature of hot water supplied to a hot water supply pipe from substantially falling.
Thornton teaches applying a deadband about a temperature setpoint to reduce the on/off cycling of the heating element (paragraph 0004).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of applying a deadband about a temperature setpoint in view of the teachings of Thornton to reduce the on/off cycling of the heating element, thereby yielding the predictable result and when the temperature detection value detected by the second temperature detector increases to a control upper limit temperature set to be higher than the set temperature. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge (US Publication No. 20160186415) in view of Acker (US Publication No. 20170122575), Shimada (US Patent No. 7597066), Inami (US Patent No. 7628123), and Thornton (US Publication No. 20160178221) as applied to claim 1 and in further view of Satoh (US Publication No. 20170108211), and Deivasigamani (US Publication No. 20120073519).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but are silent on wherein in a mode on period during which execution of the immediate hot water supply operation mode is permitted, when the hot water supply faucet is closed and a detection temperature detected by the second temperature detector lowers to a predetermined mode reference temperature, the controller executes the immediate hot water supply operation mode, when a time period elapsed since stop of previous combustion by the combustion mechanism is longer than a predetermined second time period, the controller conducts diagnosis as to an abnormal condition of the immediate hot water supply circulation path, and in the diagnosis as to the abnormal condition, when the circulation flow rate does not increase to a predetermined diagnosis reference flow rate while the circulation pump is active, the abnormal condition of the immediate hot water supply circulation path is detected.
Acker further teaches wherein in a mode on period during which execution of the immediate hot water supply operation mode is permitted, when the hot water supply faucet is closed and a detection temperature detected by the second temperature detector lowers to a predetermined mode reference temperature, the controller executes the immediate hot water supply operation mode (paragraph 0062 and 0073) to prevent damage due to freezing of the pipes (paragraph 0062).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein in a mode on period during which execution of the immediate hot water supply operation mode is permitted, when the hot water supply faucet is closed and a detection temperature detected by the second temperature detector lowers to a predetermined mode reference temperature, the controller executes the immediate hot water supply operation mode in view of the further teachings of Acker to prevent damage due to freezing of the pipes.
Satoh teaches when a time period elapsed since stop of previous combustion by the combustion mechanism is longer than a predetermined second time period, the controller conducts diagnosis as to an abnormal condition of the immediate hot water supply circulation path (paragraph 0094) for determining occurrence of an abnormality (paragraph 0094).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include when a time period elapsed since stop of previous combustion by the combustion mechanism is longer than a predetermined second time period, the controller conducts diagnosis as to an abnormal condition of the immediate hot water supply circulation path in view of the teachings of Satoh for determining occurrence of an abnormality.
Deivasigamani teaches the technique of using a flow sensor to prevent deadheading of a pump because the practice is wasteful as dead heading or lack of circulation of water in the external recirculation flow line of a heater system does not cause the water in the external recirculation flow line to be heated (paragraph 0108). 
Therefore it would have been obvious to a person having ordinary skill in the art to modify the diagnostic mode of the combined teachings to include the known technique of using a flow sensor to prevent deadheading of a pump in view of the teachings of Deivasigamani because the practice is wasteful as dead heading or lack of circulation of water in the external recirculation flow line of a heater system does not cause the water in the external recirculation flow line to be heated, thereby teaching and in the diagnosis as to the abnormal condition, when the circulation flow rate does not increase to a predetermined diagnosis reference flow rate while the circulation pump is active, the abnormal condition of the immediate hot water supply circulation path is detected.
For clarity, the combined teachings teach the claimed invention but do not expressly teach that during the diagnosis mode, the abnormal condition is met when the circulation flow rate is less than a predetermined diagnosis reference flow rate while the pump is active. Deivasigamani teaches that deadheading is to be avoided because it is wasteful; therefore it would be obvious to a person having ordinary skill in the art to use the teachings of Deivasigamani to determine that an abnormal condition has occurred if the pump could not reach a predetermined diagnosis reference flow rate. 
Regarding claim 10, as applied to claim 9, the combined teachings teach the invention as described above but are silent on wherein when a phenomenon that the circulation flow rate does not increase to the diagnosis reference flow rate while the circulation pump is active is observed in each of a predetermined plurality of times of the diagnosis as to the abnormal condition, the controller detects the abnormal condition of the immediate hot water supply circulation path.
Shimada further teaches the technique of counting a condition before it is registered as an abnormality (Figure 3) to encourage a user to take an appropriate measure such as cleaning of the heat exchanger (column 9 lines 15 to 18).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of counting a condition before it is registered as an abnormality in view of the further teachings of Shimada to encourage a user to take an appropriate measure such as cleaning of the heat exchanger, thereby teaching that wherein when a phenomenon that the circulation flow rate does not increase to the diagnosis reference flow rate while the circulation pump is active is observed in each of a predetermined plurality of times of the diagnosis as to the abnormal condition, the controller detects the abnormal condition of the immediate hot water supply circulation path.
For clarity, the combined teachings teach a diagnostic mode and why a flow not meeting a predetermined setpoint would be an abnormal condition (deadheading or ignition minimum quantity) but are silent on the quantity of the observances being larger than a set value defining the abnormal condition. Shimada shows that an abnormal occurrence determination procedure takes place (S7 to S10) up until it is observed to have occurred three times when an abnormality display is issued (Figure 3). Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with the technique of Shimada and keep track of the amount of times an abnormality condition occurred to yield the predictable result of executing an abnormality message to encourage a user to take an appropriate measure such as cleaning of the heat exchanger.
Claims 11 to 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuge (US Publication No. 20160186415) in view of Acker (US Publication No. 20170122575), Shimada (US Patent No. 7597066), Inami (US Patent No. 7628123), and Thornton (US Publication No. 20160178221). 
Regarding claim 11, Yuge teaches a water heating system (1) comprising: a water heating apparatus (10) including a water entry port (21a) and a hot water output port (21b); a low-temperature water pipe (annotated Figure 1) that introduces low-temperature water to the water entry port (21a); a high-temperature water pipe (12) that connects the hot water output port (21b) and a hot water supply faucet (50) to each other (annotated Figure 1); and a circulation pump (33) arranged inside or outside the water heating apparatus (10, annotated Figure 1), the water heating apparatus (10) including a heating mechanism (21) including a combustion mechanism (22), that is positioned inside the water heating apparatus (10); an inner path positioned inside the water heating apparatus (10, annotated Figure 1), in an immediate hot water supply operation mode in which the circulation pump is activated while the hot water supply faucet is closed (paragraph 0042), the inner path forming an immediate hot water supply circulation path through which fluid passes through the heating mechanism, as being combined with an outer path (inner path with outer path, annotated Figure 1), the outer path bypassing the hot water supply faucet on outside of the water heating apparatus (annotated Figure 1), a first temperature detector that detects a fluid temperature upstream from the heating mechanism in the immediate hot water supply circulation path (25), a second temperature detector that detects a fluid temperature downstream from the heating mechanism in the immediate hot water supply circulation path (26), a flow rate detector that detects a circulation flow rate in the immediate hot water supply circulation path (24), and a controller (40) that controls the heating mechanism (22) and the circulation pump (33, paragraph 0030), wherein the outer path includes a thermal water stop bypass valve (61) including a path (first bypass passage 60) that is closed when a temperature increases (paragraph 0021) and if the path is closed when the temperature increases (paragraph 0021) and while the hot water supply faucet is closed (paragraph 0042). 
However, Yuge also teaches more than one controller but does not expressly teach fluid ceases passing through the inner path, the controller includes a heat quantity controller that sets, in the immediate hot water supply operation mode, an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature in the immediate hot water supply operation mode, and a combustion controller that controls the combustion mechanism in accordance with the output heat quantity command value, the output heat quantity command value is set as being restricted within a range from a minimum heat quantity value to a maximum heat quantity value in a combustion state of the combustion mechanism, and the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode so as to alternately provide a minimum combustion state and a combustion stop state when the output heat quantity command value is set to the minimum heat quantity value and when the temperature detection value detected by the second temperature detector increases to a control upper limit temperature set to be higher than the set temperature, in the minimum combustion state, the combustion mechanism operates in accordance with the minimum heat quantity value.

[AltContent: textbox (Yuge: Figure 1)]
    PNG
    media_image5.png
    635
    537
    media_image5.png
    Greyscale

Acker teaches the technique of using a temperature sensor with a controller component to stop a pump when, as a safety feature, the water temperature in the hot water temperature in the hot water line has reached a temperature maximum or threshold (paragraph 0072).
Therefore it would have been obvious to a person having ordinary skill in the art to recognize at a time before the invention was effectively filed to modify the combined teachings to include the technique of using a temperature sensor with a controller component to stop a pump in view of the teachings of Acker when, as a safety feature, the water temperature in the hot water temperature in the hot water line has reached a temperature maximum or threshold, thereby teachings the claimed limitation: fluid ceases passing through the inner path.
For clarity, Yuge teaches most of the claimed limitations but in the context of the amendment Yuge further teaches and if the path is closed when the temperature increases (paragraph 0021) and while the hot water supply faucet is closed (paragraph 0042), but notes that the pump could still operate, as Applicant has argued in the Remarks filed November 6, 2021. However, Acker teaches that stopping a pump due to a temperature sensor registering a high temperature in a water line interconnected with a recirculating pump is used as a safety feature. Because it would have been obvious to a person having ordinary skill in the art to account for safety features in recirculation water loops and because Yuge has a pump, a path, an outer path, an inner path, and temperature sensors, it would be obvious to a person having ordinary skill in the art to combine the teachings and recognize the predictable result of fluid ceases passing through the inner path (understood that if pump is off, flow would cease in the inner path).
Shimada teaches the controller (24) includes a heat quantity controller (23) that sets, …, an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature (column 5 line 62 to column 6 line 40: based off the temperature sensors, the controller ignites burner and calculates a target combustion amount to meet set temperature) …, and a combustion controller that controls the combustion mechanism in accordance with the output heat quantity command value (column 5 line 62 to column 6 line 40: combustion amount of burner is controlled by feedforward control to the target combustion amount) so that a temperature of hot water delivered from the hot water delivering tap reaches the set hot water temperature (column 6 lines 10 to 12) using multiple burners (column 5 lines 27 to 33).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the immediate hot water supply operation mode of Yuge to include the controller includes a heat quantity controller that sets, … , an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature …, and a combustion controller that controls the combustion mechanism in accordance with the output heat quantity command value in view of the teachings of Shimada so that a temperature of hot water delivered from the hot water delivering tap reaches the set hot water temperature using multiple burners, thereby teachings the claimed limitation: the controller includes a heat quantity controller that sets, in the immediate hot water supply operation mode, an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature in the immediate hot water supply operation mode.
For clarity, Yuge teaches the structure as claimed as well as a hot water recirculation mode but does not necessarily teach that an output heat quantity is calculated and used for controlling the hot water heating apparatus. Shimada teaches a recirculating hot water apparatus that calculates a heating output and controls the combustion to that output so that a temperature of hot water delivered from the hot water delivering tap reaches the set hot water temperature using multiple burners. Therefore, it would be obvious to a person having ordinary skill in the art to modify the teachings of Yuge with the teachings of Shimada because there are multiple burners.  
Inami teaches the output heat quantity command value is set as being restricted within a range from a minimum heat quantity value to a maximum heat quantity value in a combustion state of the combustion mechanism, (column 9 lines 14 to 18, column 6 line 48 to column 7 line 50, the table is mapped to a speed which is mapped to the combustion amount indicating a given range) and the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode so as to alternately provide a minimum combustion state and a combustion stop state when the output heat quantity command value is set to the minimum heat quantity value (column 7 lines 31 to column 8 line 6, as each water heater/burner is sensed to be in a low, medium, or high state, they are turned off and on) to prevent the temperature of hot water supplied to a hot water supply pipe from substantially falling (column 1 lines 39 to 43).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the immediate hot water supply operation mode of the combined teachings to include the output heat quantity command value is set as being restricted within a range from a minimum heat quantity value to a maximum heat quantity value in a combustion state of the combustion mechanism, and the combustion controller controls the combustion mechanism … so as to alternately provide a minimum combustion state and a combustion stop state when the output heat quantity command value is set to the minimum heat quantity value in view of the teachings of Imani to prevent the temperature of hot water supplied to a hot water supply pipe from substantially falling, yielding the predictable result of the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode.
For clarity, Inami teaches a controller performing what is claimed but not specifically in a recirculation mode; however, the combined teachings have a recirculation mode. It would be obvious to a person having ordinary skill in the art to add the features of Inami to the recirculation mode to yield the predictable result of preventing the temperature of hot water supplied to a hot water supply pipe from substantially falling.
Thornton teaches applying a deadband about a temperature setpoint to reduce the on/off cycling of the heating element (paragraph 0004).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the immediate hot water supply operation mode of the  combined teachings to include the known technique of applying a deadband about a temperature setpoint in view of the teachings of Thornton to reduce the on/off cycling of the heating element, thereby yielding the predictable result of the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode so as to alternately provide a minimum combustion state and a combustion stop state when the output heat quantity command value is set to the minimum heat quantity value and when the temperature detection value detected by the second temperature detector increases to a control upper limit temperature set to be higher than the set temperature, in the minimum combustion state, the combustion mechanism operates in accordance with the minimum heat quantity value. 
Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach wherein at least in the immediate hot water supply operation mode, when the temperature detection value detected by the second temperature detector exceeds the control upper limit temperature, the combustion controller controls the combustion mechanism to be in the combustion stop state, and when the temperature detection value detected by the second temperature detector lowers to a control lower limit temperature set to be lower than the set temperature in the combustion stop state of the combustion mechanism, the combustion controller controls the combustion mechanism to be in the combustion state in accordance with the output heat quantity command value.
Thornton further teaches applying a deadband about a temperature setpoint to reduce the on/off cycling of the heating element (paragraph 0004).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of applying a deadband about a temperature setpoint in view of the further teachings of Thornton to reduce the on/off cycling of the heating element, thereby yielding the predictable result of wherein at least in the immediate hot water supply operation mode, when the temperature detection value detected by the second temperature detector exceeds the control upper limit temperature, the combustion controller controls the combustion mechanism to be in the combustion stop state, and when the temperature detection value detected by the second temperature detector lowers to a control lower limit temperature set to be lower than the set temperature in the combustion stop state of the combustion mechanism, the combustion controller controls the combustion mechanism to be in the combustion state in accordance with the output heat quantity command value.
Regarding claim 13, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein in the immediate hot water supply operation mode (Yuge: paragraph 0037, pump on period), when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature (Yuge: paragraph 0037, prescribed heat retention temperature), the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which (Yuge: paragraph 0037, 40) … the combustion mechanism are deactivated (Yuge: paragraph 0037, pump off period, paragraphs 0031 and 0032). 
However the combined teachings do not expressly teach the circulation pump and the combustion mechanism are deactivated.
Acker teaches wherein in the immediate hot water supply operation mode (paragraph 0046), when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature, the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which the circulation pump … are deactivated (paragraph 0060 and 0061) to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location (paragraph 0008).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein in the immediate hot water supply operation mode, when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature, the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which the circulation pump … are deactivated in view of the teachings of Acker to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location, thereby teaching the invention as claimed.
For clarity, the combined teachings teach the structure of the invention as well as a method of recirculating but do not expressly teach that when a measured temperature increases above a predetermined value or a measured flow rate decreases below a predetermined value, the controller enters a standby mode where the pump and combustion mechanism are turned off. However, the combined teachings do teach that the pump operates a pump-on mode and a pump-off mode in a recirculating apparatus. Yuge further teaches that if a temperature increases beyond a predetermined value, the burner will shut off. Acker teaches that a pump may be controlled to shut off when a temperature increases beyond a predetermined value to control a pump in a recirculation mode and to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location, thereby teaching the invention as claimed. Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to combine the teachings to yield the predictable result of shutting off the pump and burner (standby mode) when a temperature increases beyond a predetermined value or when a flow rate decreases below a predetermined value.
Regarding claim 14, as applied to claim 12, the combined teachings teach the invention as described above and further teach wherein in the immediate hot water supply operation mode (Yuge: paragraph 0037, pump on period), when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature (Yuge: paragraph 0037, prescribed heat retention temperature), the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which (Yuge: paragraph 0037, 40) … the combustion mechanism are deactivated (Yuge: paragraph 0037, pump off period, paragraphs 0031 and 0032). 
However the combined teachings do not expressly teach the circulation pump and the combustion mechanism are deactivated.
Acker teaches wherein in the immediate hot water supply operation mode (paragraph 0046), when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature, the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which the circulation pump … are deactivated (paragraph 0060 and 0061) to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location (paragraph 0008).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein in the immediate hot water supply operation mode, when the circulation flow rate becomes lower than a predetermined first flow rate value or when a detection temperature detected by the first temperature detector increases to a predetermined first criterion temperature, the controller deactivates the immediate hot water supply operation mode and starts a stand-by mode in which the circulation pump … are deactivated in view of the teachings of Acker to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location, thereby teaching the invention as claimed.
For clarity, the combined teachings teach the structure of the invention as well as a method of recirculating but do not expressly teach that when a measured temperature increases above a predetermined value or a measured flow rate decreases below a predetermined value, the controller enters a standby mode where the pump and combustion mechanism are turned off. However, the combined teachings do teach that the pump operates a pump-on mode and a pump-off mode in a recirculating apparatus. Yuge further teaches that if a temperature increases beyond a predetermined value, the burner will shut off. Acker teaches that a pump may be controlled to shut off when a temperature increases beyond a predetermined value to control a pump in a recirculation mode and to control the components of such a system based upon analyses of actual use of water, for example, hot water, at the installed location, thereby teaching the invention as claimed. Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to combine the teachings to yield the predictable result of shutting off the pump and burner (standby mode) when a temperature increases beyond a predetermined value or when a flow rate decreases below a predetermined value.
Regarding claim 16, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach wherein the output heat quantity command value is proportional to the circulation flow rate, and when the circulation flow rate is below a value at which the output heat quantity command value is the minimum heat quantity value, the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode so as to alternately provide the minimum combustion state and the combustion stop state when the output heat quantity command value is set to the minimum heat quantity value and when the temperature detection value detected by the second temperature detector increases to the control upper limit temperature set to be higher than the set temperature.
Yuge further teaches wherein the output heat quantity command value is proportional to the circulation flow rate (paragraph 0031: the controller 40 performs hot-water supply operation by regulating the combustion amount of the burner 22 so that the hot water at a hot-water preset temperature (set with the remote control 41) is supplied from the hot-water outlet passage 12 to the mixing faucet 50 based on the flow rate detected by the flow rate sensor 24, the temperature detected by the supplied water temperature sensor 25, and the temperature detected by the hot-water outlet temperature sensor 26).
Shimada further teaches an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature (column 5 line 62 to column 6 line 40: based off the temperature sensors, the controller ignites burner and calculates a target combustion amount to meet set temperature) so that a temperature of hot water delivered from the hot water delivering tap reaches the set hot water temperature (column 6 lines 10 to 12) using multiple burners (column 5 lines 27 to 33).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include an output heat quantity command value for the combustion mechanism for controlling a temperature detection value detected by the second temperature detector to a set temperature in view of the further teachings of Shimada so that a temperature of hot water delivered from the hot water delivering tap reaches the set hot water temperature (column 6 lines 10 to 12).
Inami further teaches and when the circulation flow rate is below a value at which the output heat quantity command value is the minimum heat quantity value (column 7 lines 5 to 14), the combustion controller (50) controls the combustion mechanism (11) in the immediate hot water supply operation mode so as to alternately provide the minimum combustion state and the combustion stop state when the output heat quantity command value is set to the minimum heat quantity value (column 7 lines 31 to column 8 line 6, understood that as each water heater/burner is sensed to be in a low, medium, or high state, they are turned off and on) to prevent the temperature of hot water supplied to a hot water supply pipe from substantially falling (column 1 lines 39 to 43).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and when the circulation flow rate is below a value at which the output heat quantity command value is the minimum heat quantity value, the combustion controller controls the combustion mechanism in the immediate hot water supply operation mode so as to alternately provide the minimum combustion state and the combustion stop state when the output heat quantity command value is set to the minimum heat quantity value in view of the further teachings of Inami to prevent the temperature of hot water supplied to a hot water supply pipe from substantially falling.
Thornton teaches applying a deadband about a temperature setpoint to reduce the on/off cycling of the heating element (paragraph 0004).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of applying a deadband about a temperature setpoint in view of the teachings of Thornton to reduce the on/off cycling of the heating element, thereby yielding the predictable result and when the temperature detection value detected by the second temperature detector increases to a control upper limit temperature set to be higher than the set temperature. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwama ( US Patent No. 6606968) teaches a water unit heater.
Lum (US Patent No. 7740182) teaches a method and system from controlled release of hot water from a fixture. 
Morita (US Patent No. 4450829) teaches a water saving system.
Ando (US Patent No. 9228759) teaches a circulating-type hot water supply device. 
Yano (US Patent No. 9732984) teaches a control apparatus for water heater. 
Adachi (US Publication No. 20110315091) teaches a hot-water supply system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762